Citation Nr: 0400411	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-00 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
great right toe injury.

2.  Entitlement to service connection for residuals of a 
great left toe injury.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a right foot injury.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right leg disorder. 

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus. 

7.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to October 
1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  Residuals of a great right toe injury are not shown to be 
etiologically related to active service. 

2.  Residuals of a great left toe injury are not shown to be 
etiologically related to active service. 

3.  In an unappealed August 1988 rating decision, the RO 
denied service connection for a right leg disorder.

4.  In an unappealed July 1998 rating decision, the RO denied 
service connection for bilateral hearing loss, tinnitus, a 
right foot disorder, and a back disorder.

5.  Evidence associated with the veteran's claims folder 
subsequent to the RO's August 1988 and July 1998 rating 
decisions is not so new or significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims.


CONCLUSIONS OF LAW

1.  Residuals of a great right toe injury were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Residuals of a great left toe injury were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  The August 1988 rating decision denying service 
connection for a right leg disorder is final.  38 U.S.C.A. 
§§  5103, 5103A, 7104 (West 2002); 38 C.F.R. § 20.1103 
(2003).

4.  Since the August 1988 rating decision, new and material 
evidence has not been submitted, and the veteran's claim of 
entitlement to service connection for a right leg disorder is 
not reopened.  38 U.S.C.A. §§ 5103, 5104A, 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).

5.  The July 1998 rating decision denying service connection 
for residuals of a right foot injury, residuals of a back 
injury, bilateral hearing loss, and tinnitus is final.  
38 U.S.C.A. §§  5103, 5103A, 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).

6.  Since the July 1998 rating decision, new and material 
evidence has not been submitted, and the veteran's claims of 
entitlement to service connection for residuals of a right 
foot injury, residuals of a back injury, bilateral hearing 
loss, and tinnitus, are not reopened.  38 U.S.C.A. §§ 5103, 
5104A, 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well-
grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In this case, the veteran's claims were filed in November 
2001 and remain pending.  The VCAA is accordingly applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a September 2002 letter and 
rating decision of the evidence needed to substantiate his 
claims, and he was provided an opportunity to submit such 
evidence.  Moreover, in a December 2002 statement of the 
case, the RO notified the veteran of regulations pertinent to 
service connection and new and material evidence claims, 
informed him of the reasons why his claims had been denied, 
and provided him additional opportunities to present evidence 
and argument in support of his claims.  

In a December 2001 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

In this case, the December 2001 letter requested a response 
within 30 days.  At the same time, however, more than one 
year has now passed since that notification was provided.  
Moreover, in December 2001, the veteran waived the 30-day 
waiting period and indicated that he did not have additional 
medical evidence to submit.  Additional evidence was 
submitted in support of the veteran's claim after the 30 days 
had expired and there is no evidence that he was mislead by 
the time period provided in the December 2001 letter.  Under 
the foregoing circumstances, the Board considers the duty to 
notify has been met.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § ___.  

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA outpatient treatment records have been received 
and the veteran was provided with a VA examination in July 
2002.  

With respect to VA's duty to assist the veteran for his 
claims to reopen, such as entitlement to service connection 
for bilateral hearing loss, tinnitus, a right leg disorder, 
residuals of a back injury, and residuals of a right foot 
injury, VA's responsibility extends to requesting evidence 
from any new source identified by the claimant, and if that 
evidence is then not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  VA does not 
have a duty to provide the veteran a VA examination if the 
claim is not reopened.  The VCAA explicitly states that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2003).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate these claims.  Despite the fact that no new 
and material evidence has been submitted in conjunction with 
the recent claims, the veteran was provided with a VA 
examination in July 2002, though such an examination was not 
required.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case, as required.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to, the veteran's contentions, VA outpatient 
treatment records, and a VA examination report.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, will be 
summarized where appropriate.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Service connection claims

The veteran is seeking entitlement to service connection for 
residuals of right and left great toe injuries.  The Board 
has carefully reviewed the evidence and statements made in 
support of the veteran's claims and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the veteran's claims and service 
connection therefore cannot be granted.

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

With respect to evidence of a current disability, VA 
outpatient treatment records dated September 1979 to December 
2002 reflect that the veteran injured his right foot in 
January 1980 when it was hit by a falling tree trunk.  A 
contusion of the right ankle was noted.  There is no evidence 
that the veteran injured his right great toe.  In November 
2000, the veteran was diagnosed with ingrown nails on his 
right and left great toes.  An avulsion of the left great 
toenail was performed and the toenail was removed.  The 
veteran again sought treatment for ingrown toenails in June 
2001, September 2001, November 2001, and January 2002.  At 
his July 2002 VA examination the veteran was diagnosed with 
slightly ingrown toenails bilaterally on the great toes.  No 
significant erythema or tenderness was observed.  The left 
great toenail was somewhat more thickened and discolored than 
the right.  While he complained of bilateral ingrown toenails 
on the great toes, with increased thickness in the left 
greater than the right for several years, he did not appear 
to have flat feet, claw feet, hammertoes, or hallux valgus.  

July 2002 X-rays of the veteran's feet did not reveal any 
abnormalities of his right and left great toes.  

With respect to evidence of in-service bilateral great toe 
injuries, the veteran's service medical records show no 
complaints, treatment, or diagnoses of any bilateral great 
toe injuries or pain.  At separation in September 1968, the 
veteran reported that he did not have any foot trouble.  An 
examination of his feet was "normal."  

Without evidence of in-service bilateral great toe injuries 
or disorders, a medical nexus opinion linking his bilateral 
ingrown toe nails to active service is necessarily missing.  

The veteran has asserted that he injured his bilateral great 
toes during active service and that he has had residual 
problems since that time.   His statements to that effect are 
not, however, corroborated by the medical evidence of record.  
The medical evidence fails to establish a nexus between the 
veteran's current bilateral ingrown toenails and any in-
service foot or toe disorder.  While the veteran has been 
diagnosed with ingrown toenails of the bilateral great toes, 
no physician has offered comment as to the etiology of the 
disorder.  Moreover, as the record contains no evidence that 
the veteran sustained bilateral toe injuries or was diagnosed 
with bilateral toe injuries during active service, and there 
is no objective evidence of any toe disorders until 
approximately 30 years after separation from service, there 
is no prior evidence of bilateral toe disorders on which to 
base a nexus opinion.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  

The Board notes that mere recitation of the veteran's self-
reported lay history would not constitute competent medical 
evidence of diagnosis or causality.  See LeShore v. Brown, 8 
Vet. App. 406 (1996).  In addition, medical opinions premised 
upon an unsubstantiated account of a claimant are of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  
Therefore, the Board finds that an offered medical opinion, 
as to etiology, would not be useful in the present case.  

Absent evidence of bilateral great toe injuries or disorders 
occurring during active service, or medical evidence linking 
the veteran's current bilateral ingrown toenails to active 
service, service connection is not warranted.  

To the extent that the veteran ascribes any current bilateral 
great toe disorders to active service, it is now well 
established that a person without medical training, such as 
the veteran, is not competent to provide evidence on medical 
matters such as diagnosis or etiology of a claimed condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (19920; 
see also 38 C.F.R. § 3.159(a) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has residuals of bilateral great toe 
injuries that are related to active service.  The appeal is 
accordingly denied. 

2.  New and material evidence claims

The veteran requests that the Board reopen and grant his 
claims of entitlement to service connection for bilateral 
hearing loss, tinnitus, residuals of a back injury, residuals 
of a right foot injury, and a right leg disorder, on the 
basis that he has submitted new and material evidence.  The 
Board observes that the veteran's service connection claims 
were denied in August 1988 and July 1998 rating decisions.  
In August 1988, the RO denied the veteran's claim of 
entitlement to service connection for a right leg disorder, 
stating that there was no evidence of a right leg disorder 
during active service.  In July 1998, the RO denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss, tinnitus, residuals of a right foot 
injury, and residuals of a back injury.  With respect to the 
veteran's hearing loss claim, the RO determined that there 
was no evidence that the veteran had defective hearing for VA 
compensation purposes at the time of discharge from active 
duty.  It was noted that, at entrance, the veteran exhibited 
some hearing loss but there was no evidence of its 
aggravation during active service.  With respect to the 
veteran's tinnitus claim, the RO acknowledged the veteran's 
complaints of ringing in the ears during active service.  
However, there was no evidence that such ringing persisted 
after service.  The veteran's right foot and back disorder 
claims were denied on the basis that there was no evidence of 
injury to either the veteran's back or right foot during 
active service.  The August 1988 and July 1998 rating 
decisions are final.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1103 (2003).  

In November 2001, the veteran filed to reopen his service 
connection claims.  A September 2002 rating decision denied 
the veteran's claims and he disagreed with that decision, 
initiating a timely appeal.  As there are prior final 
determinations for the veteran's claims, the August 1988 and 
July 1998 rating decisions, the Board is now required to 
decide whether new and material evidence has been presented 
before reopening and adjudicating the merits of the claim.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
pertinent version of 38 C.F.R. § 3.156(a), "new" evidence 
is existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence is existing evidence 
that, by itself or when considering with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can 
neither be cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2003).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the August 1988 and July 
1998 rating decisions, the veteran has submitted VA 
outpatient treatment records and a VA examination report.  

With respect to his right foot and leg claims, records 
reflect that the veteran had "right knee strain" in January 
1998.  In March 1998, it was noted that the right knee had 
small effusion infrapatella.  It appeared normal.  In July 
1998, the veteran complained of right knee pain that had 
worsened since falling on his right knee five months prior.  
He was diagnosed with osteoarthritis in the bilateral knees.  
Treatment records showed a negative drawer sign bilaterally.  
A July 2002 VA examination report noted no pathology for a 
reported residual fracture of the right leg.  An X-ray of the 
veteran's right tibia/fibula was negative.  Some benign 
appearing focal cortical thickening was noted laterally along 
the distal shaft of the 4th metatarsal of the right foot.  
There was doubtful clinical significance.  

With respect to his back disorder claim, in October 1999, the 
veteran reported having low back pain for 4-5 years following 
a 1989 injury to his back when 1200 pounds fell on him.  He 
reported that he was not hospitalized but that the pain was 
continuous.  A July 2002 examination report noted the 
veteran's complaints of back pain since he began working at a 
steel mill.  He reported lifting 60-80 tons throughout a day.  
He was diagnosed with degenerative changes of the thoracic 
and L5-S1 spine.  X-rays revealed negative cervical spine.  
Overall mild to moderate degenerative changes were seen in 
the mid and lower thoracic spine with bridging osteophytes 
noted at the T8-T9 levels.  Advanced changes of chronic 
degenerative disc disease were also seen at L5-S1.  

In July 2002, the veteran also underwent an audiological 
examination that revealed bilateral high frequency hearing 
loss and tinnitus.  The veteran's tinnitus was 


characterized as constant and mild in severity.  The 
veteran's hearing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
70
70
LEFT
20
30
70
70
70

Puretone threshold averages were 45 decibels for the right 
ear and 60 decibels for the left.  Speech recognition was 96 
percent for the right ear and 72 percent for the left when 
presented at 60 Hertz and 65 Hertz.  

The evidence submitted after the August 1988 and July 1998 
rating decisions showed intermittent complaints of right knee 
and foot pain, back pain, bilateral hearing loss and 
tinnitus.  While the evidence reflects continued complaints 
and treatment of such disorders, no comments are made as to 
the etiology of any of the veteran's disorders.  As such, the 
evidence submitted in support of the veteran's claims does 
not constitute new and material evidence because although it 
is new, it does not bear directly and substantially upon the 
issue of service connection.  That is, the evidence submitted 
in support of the claims does not constitute new and material 
evidence to the extent it is essentially cumulative and 
redundant of the evidence of record at the time of the prior 
final denials.  

As discussed above, the Board denied the veteran's bilateral 
hearing loss and tinnitus claims based upon lack of medical 
evidence of a relationship between the claimed conditions and 
the veteran's military service.  The claims of entitlement to 
service connection for a right leg disorder, residuals of a 
right foot injury, and residuals of a back injury were denied 
as there was no evidence of such disorders or injuries 
occurring during active service.  There remains a lack of 
such evidence.  The veteran has not submitted any evidence to 
show that he has a right foot disorder, right leg disorder, 
back disorder, bilateral hearing loss, or tinnitus that was 
incurred in or aggravated by active service, or evidence 
reflecting that such disorders began during active service.  
Moreover, the veteran has not submitted evidence of a nexus 
opinion that any of his current disorders are related to 
active service.   

The contentions made by the veteran since the August 1988 and 
July 1998 rating decisions requesting that his service 
connection claims be reopened cannot be considered new.  For 
the most part, his statements are duplicative and repetitive 
of the contentions he made previously.  Moreover, such 
statements are not material.  He does not possess medical 
expertise, and he is, therefore, not competent to render an 
opinion on matters involving medical knowledge, such as 
diagnosis or causation.  See Espiritu supra. 

The evidence of record essentially has not changed from a 
medical or factual standpoint since the 1988 and 1998 denials 
of these claims.  The veteran has offered no new arguments in 
his attempt to reopen.  Rather, he has merely reiterated the 
same arguments he has previously raised.  There is a complete 
lack of medical evidence linking any right leg disorder, 
residuals of a right foot injury, residuals of a back injury, 
bilateral hearing loss, or tinnitus to his military service.  
Where, as here, the determinative issue is one of medical 
diagnosis, causation, or aggravation, competent medical 
evidence is required.  Lay assertions are insufficient to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Accordingly, the Board finds that the evidence submitted 
subsequent to the August 1988 and July 1998 denials of the 
veteran's claims is not sufficient to reopen the claims of 
entitlement to service connection for a right leg disorder, 
residuals of a right leg injury, residuals of a back injury, 
bilateral hearing loss, or tinnitus.  Until the veteran meets 
his threshold burden of submitting new and material evidence 
in order to reopen his claims, the benefit of the doubt 
doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Service connection for residuals of a great right toe injury 
is denied.

Service connection for residuals of a great left toe injury 
is denied.

The claim of entitlement to service connection for residuals 
of a right foot injury is not reopened; the appeal is denied.

The claim of entitlement to service connection for a right 
leg disorder is not reopened; the appeal is denied.

The claim of entitlement to service connection for residuals 
of a back injury is not reopened; the appeal is denied. 

The claim of entitlement to service connection for bilateral 
hearing loss is not reopened; the appeal is denied.

The claim of entitlement to service connection for tinnitus 
is not reopened; the appeal is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



